ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Double Patenting
The Terminal Disclaimer filed July 19, 2021 has been approved.  Therefore, the double patenting issue has likely been resolved.
35 U.S.C. 112(b) Rejections
The proposed amendments to claims 1 and 4 likely overcome the previous 35 U.S.C. 112(b) issues.  
Prior Art Rejections
The proposed amendments to independent claims 1 and 9 are unlikely to place this application in condition for allowance over the previously cited prior art.
The Applicant argues that the prior art fails to disclose at least two separate and selectively interconnectable frame members, which are foldable when disassembled.  Applicant Rem. dated July 19, 2021 (“Applicant Rem.”) 10.  Rather, the Applicant argues that it is conclusory to assert that it would have been obvious for a manufacturer to use two shorter rod members, instead of a single rod member, when the manufacturer only had access to relatively short individual rod members.  Applicant Rem. 10.  
The Examiner respectfully disagrees.  As noted in the previous rejection, it would have been obvious to use Malme’s1 frame 39 in place of the frame 2 used by Greenberg2.  Malme’s frame 39 is used to provide structural support to a filter material 41.  Malme Fig. 3, col. 3, ll. 50–63.  The frame 39 is manufactured from a rod that is bent into the desired shape.  Id.  The ends of the rod are connected by a coupling member 40.  Id.  

    PNG
    media_image1.png
    799
    771
    media_image1.png
    Greyscale

In the Fig. 3 embodiment, Malme’s frame 39 is made from a single rod, rather than two rod members.  However, “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”  MPEP 2144.04(VI)(B).  Here, manufacturing the frame 39 from two rods, instead of a single rod, would merely represent duplicating parts with no new or unexpected result being produced.  The purpose of the frame 39 is to provide structural support to the filter 41.  Malme Fig. 3, col. 3, ll. 50–63.  It would perform this function regardless of whether it used two rod members, or a single rod member as seen in Fig. 3.  Therefore, using two rod members 
When using two rod members, they would be interconnectable by two coupling members 40, in the same way that the two ends of the rod are connected by the single coupling member 40 seen in Fig. 3.  Malme Fig. 3, col. 3, ll. 50–63.  When the two rod members are disconnected, they would be in a disassembled state.  The two rod members would be foldable in this state because the rod can be “bent into the desired shape.”  Id.  
Newly proposed claims 20 and 21 also would fail to place the application in condition for allowance.  These claims require that adjacent frame members of the two frame members are directly interconnectable.  The two rod members in Malme’s frame 39 would be directly interconnectable by the two coupling members 40.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
    

    
        1 Malme, US 2,493,257 (“Malme”).
        2 Greenberg, US 2,557,279 (“Greenberg”).